DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “a second plurality of side walls connected to the top wall part and to one another via second fold lines extending outwards away from the top wall part”, which reads as if the second folds lines connect the side walls to the top wall and connect the side walls to one another.  Applicants arguments against the previous rejection suggest a claim interpretation where the fold lines extending outwards away from the top wall part are defined in such a way that these fold lines do not connect the side walls to the top wall.  The examiner agrees with this argument; however the claim reads as if the second fold lines also connect the second side walls to the top wall part.  This renders the claim indefinite because it is unclear how fold lines connecting the top panel to the side panels would extend outwardly, as this connection would generally be considered to run alongside the top wall.   For purpose of examination on the merits, the examiner interprets this limitation as if it instead read “a second plurality of side walls connected to the top wall part, the second plurality of side walls connected to one another via second fold lines extending outwards away from the top wall part”.  Claims 12-20 are similarly rejected for including the limitations of parent claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzwater (US 8,523,049 B2).
Regarding claim 11, Fitzwater teaches a blank (Fig. 2) for a container, said blank comprising: at least one bottom wall part 50, a first plurality of side walls 40, 52, 54, 60 connected to said bottom wall part via substantially straight first fold lines 41, 51, 43, 55 delimiting said bottom wall part, a top wall part 20, a second plurality of side walls 10, 22, 24, 30 connected to the top wall part and to one another via second fold lines (the fold lines defining the corner gussets) extending outwards away from the top wall part, and a pivoting connection 31 formed between connection side walls of the second plurality of side walls and the first plurality of side walls, respectively.
Regarding claim 14, Fitzwater teaches adhesive flaps (gussets 200, 210, 220, 270, 230, 240, 250, 260; col 7 lines 52-57, col 8 lines 5-11) project laterally from at least some of the first plurality of side walls and/or the second plurality of side walls (Fig. 2).
Regarding claim 15, Fitzwater teaches adhesive flaps (gussets 200, 210, 220, 270, 230, 240, 250, 260; col 7 lines 52-57, col 8 lines 5-11) project laterally from at least some of the first plurality of side walls and are substantially triangular in shape (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 5,816,485) in view of D’Amato (US 7,431,198 B2) in view of Forbes (US 4,763,832).
Regarding claim 1, Bernstein teaches a container for food (Fig. 4), the container comprising: a lower part (shown below line 21; Fig. 1) having a first plurality of side walls 40, 46, 38 and a substantially flat bottom wall 36 connected to the first plurality of side walls, and an upper part (shown above line 21) having a second plurality of side walls 18, 20, 22 and a substantially flat top wall 14 connected to the second plurality of side walls, wherein a pivoting connection 21 is formed between a first connection side wall 38 of the first plurality of side walls of the lower part and a second connection side wall 20 of the second plurality of side walls of the upper part, the first plurality of side walls includes six or eight first side walls; the second plurality of side walls includes six or eight second side walls.  Bernstein does not teach the claimed container shape.  
D’Amato teaches an analogous clamshell container and teaches it is desirable to provide a tray with a low front wall so that a user can reach under the food contents, specifically under a bun, without dirtying fingers by touching food product that isn’t a bun (col 1 lines 22-35).  It would have been obvious to one of ordinary skill in the art to modify the structure of Bernstein with the teachings of D’Amato to make free ends of the first plurality of side walls end in a first end plane extending obliquely to a horizontal plane; and free ends of the second plurality of side walls end in a second end plane extending obliquely to the horizontal plane, so that the front wall of the tray is low as taught by D’Amato for that purpose.  D’Amato illustrates a blank where the first end plane and the second end plane extend parallel to each other, although D’Amato does not explicitly show or describe this.  It would have been obvious to one of ordinary skill in the art to use parallel planes for the desired aesthetic as it has been held that the shape of a container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 Section IV. B.
Forbes teaches an analogous clamshell container and teaches providing a very tall top portion of the shell (Fig. 2), such that when the container is open, the first end plane is arranged lower than the second end plane relative to a substantially horizontal support, and at least one of the bottom wall and the top wall rests on the substantially horizontal support.  It would have been obvious to one of ordinary skill in the art to further modify the structure of Bernstein to use a cover that was taller than the tray with the motivation of containing tall sandwich products but still maintain access to the food, as taught by Forbes (col 1 lines 65-67).
Regarding claim 2, Bernstein’s shape is modified using the teachings of D’Amato and Forbes, and neither of D’Amato nor Forbes teach any particular angle for the slanted surface of the walls.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed shape, since it has been held that discovering an optimum value of a result effective variable, in this case a more efficient shape, involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Applicant has not disclosed that the claimed shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the shape of the prior art.  Use of the claimed shape is a matter of choice which a person of ordinary skill in the art would have found obvious to create a desired aesthetic absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 Section IV. B.
Regarding claim 3, Bernstein’s shape is modified using the teachings of D’Amato and Forbes, and each of D’Amato (Fig. 2) and Forbes (Fig. 2) teach when the container is open the bottom wall and the top wall rest on the substantially horizontal support.
Regarding claim 4, Bernstein’s shape is modified using the teachings of D’Amato and Forbes, Forbes is relied upon to teach forming a tall cover portion where the second plurality of side walls of the upper part, other than the second connection side wall, from the top wall to free ends of the second plurality of side walls, have a greater height than the first plurality of side walls of the lower part, other than the first connection side wall, from the bottom wall to the free ends of the first plurality of side walls, and the second and first connection side walls of the upper part and the lower part have substantially the same height (Fig. 2).
Regarding claim 5, Bernstein teaches the second plurality of side walls of the upper part, except for the second connection side wall, partially overlap the first plurality of side walls of the lower part from the outside in a closed state of the container (Fig. 4).  Bernstein’s shape is modified using the teachings of D’Amato and Forbes, and each of D’Amato (Fig. 1) and Forbes (Fig. 4) teach overlapping walls as well.
Regarding claim 9, Bernstein teaches the bottom wall 36 is substantially flat up to the side walls (Fig. 4).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 5,816,485) in view of D’Amato (US 7,431,198 B2) in view of Forbes (US 4,763,832) as applied to claim 1 above, and further in view of Sorenson (US 5,205,476).
Regarding claim 6, Bernstein teaches the container closes by interlocking arms, but does not teach the claimed arrangement. Sorenson teaches an analogous clamshell container and teaches a closing fastener arrangement where a front side wall 36 of the second plurality of side walls of the upper part has two locking arms 52, 54 projecting substantially laterally in extension of a wall planes (Fig. 2) and in a closed state of the container (Fig. 3), the two locking arms engage under two latching arms 27, 28 projecting from side walls of the first plurality of side walls of the lower part. It would have been obvious to one of ordinary skill in the art to further modify the structure of Bernstein with the fastening structure Sorenson as it constitutes a simple substitution to a known alternative tab structure to provide a predictable result.
Regarding claim 7, Bernstein uses the fastening arrangement of Sorenson, and Sorenson teaches the front side wall has a recess above the locking arms for the arrangement of the latching arms (Fig. 1).
Regarding claim 8, Bernstein uses the fastening arrangement of Sorenson, and Sorenson teaches the side walls of the second plurality of side walls of the upper part adjacent to the front side wall have receiving cut-outs (the rounded edge; Figs. 2-3) for partially receiving free ends of the first plurality of side walls with latching arms.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 5,816,485) in view of D’Amato (US 7,431,198 B2) in view of Forbes (US 4,763,832) as applied to claim 1 above, and further in view of Yocum (US 2008/0110996 A1). Bernstein teaches the container has additional panels in the walls to approximate a rounded shape, but Bernstein does not teach the top wall is connected to the side walls by rounded connecting sections. Yocum teaches an analogous clamshell container and teaches a top wall 70 is connected to the side walls 72 by rounded connecting sections 82 (Fig. 2B) to form a container with an smaller inside volume that closely matches the product (0009) as it provides better heat loss prevention compared to flat wall containers (0008) and it would have been obvious to one of ordinary skill in the art to further modify the structure of Bernstein for that purpose.

Claims 11-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (US 5,205,476) in view of Fitzwater (US 8,523,049 B2).
Regarding claim 11, Sorenson teaches a blank for a container, said blank comprising: at least one bottom wall part 14, a first plurality of side walls 15-18 connected to said bottom wall part via substantially straight first fold lines 19-22 delimiting said bottom wall part, a top wall part 35, a second plurality of side walls 36-39 connected to the top wall part and a pivoting connection 55 formed between connection side walls of the second plurality of side walls and the first plurality of side walls, respectively.  Sorenson does not teach the second plurality of side walls are connected to one another via second fold lines extending outwards away from the top wall part.  Fitzwater teaches an analogous blank for a container (Fig. 2) and Fitzwater teaches forming corners with gussets (Fig. 2) as alternative to glue tabs (Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the structure of Sorenson to use gussets as the corner structure as taught by Fitzwater with the motivation of providing a better seal, as taught by Fitzwater (col 8 lines 11-15).
Regarding claim 12, Sorenson teaches the first plurality of side walls includes a first connection side wall 15 and a first front side wall 18; the first plurality of side walls, other than the first connection side wall and the first front side wall (side walls 16-17), are formed with a height decreasing from the first connection side wall to the first front side wall (Fig. 1); the second plurality of side walls includes a second connection side wall 37 and a second front side wall 36; and the second plurality of side walls, other than the second connection side wall and the second front side wall (side walls 38-39), are formed with a height increasing from the second connection side wall to the second front side wall.
Regarding claim 13, Sorenson teaches a height of the side walls of the first plurality of side walls and the second plurality of side walls between respective connection side walls and front side walls continuously decreases or increases (Fig. 1).
Regarding claim 14, Sorenson is modified to use corner gussets instead of corner flaps as taught by Fitzwater, and Fitzwater teaches adhesive flaps (gussets 200, 210, 220, 270, 230, 240, 250, 260; col 7 lines 52-57, col 8 lines 5-11) project laterally from at least some of the first plurality of side walls and/or the second plurality of side walls (Fig. 2).
Regarding claim 15, Sorenson is modified to use corner gussets instead of corner flaps as taught by Fitzwater, and Fitzwater teaches adhesive flaps (gussets 200, 210, 220, 270, 230, 240, 250, 260; col 7 lines 52-57, col 8 lines 5-11) project laterally from at least some of the first plurality of side walls and are substantially triangular in shape (Fig. 2).
Regarding claim 16, Sorenson teaches the corner flaps have projections with rounded edges. Sorenson is modified to use corner gussets instead of corner flaps as taught by Fitzwater, and Fitzwater teaches adhesive flaps (gussets 200, 210, 220, 270, 230, 240, 250, 260; col 7 lines 52-57, col 8 lines 5-11) project laterally from at least some of the first plurality of side walls to adhesive flaps project laterally from at least some of the second plurality of side walls.
Regarding claim 18, Sorenson teaches the first plurality of side walls includes a front side wall 18; and adhesive flaps 23-24 project from at least some of the first plurality of side walls and have a locking arm 27-28 cut between the front side wall and adjacent side walls of the first plurality of side walls (Figs. 1-2). Sorenson is modified to use corner gussets instead of corner flaps as taught by Fitzwater, and this would not affect the locking arm structure. 
Regarding claim 19, Sorenson teaches locking arms project laterally from a free end of a front side wall of the second plurality of side walls. Sorenson is modified to use corner gussets instead of corner flaps as taught by Fitzwater, and this would not affect the locking arm structure.

Claims 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzwater (US 8,523,049 B2) as applied to claim 11 above, and further in view of D’Amato (US 7,431,198 B2).
Regarding claim 12, Fitzwater teaches the (Fig. 2) first plurality of side walls includes a first connection side wall 40 and a first front side wall 60; the second plurality of side walls includes a second connection side wall 30 and a second front side wall 10.  Fitzwater does not teach the claimed heights of the sidewalls. D’Amato teaches an analogous container for food and teaches a traditional clamshell form of even height walls poses a problem for removing contents (col 1 lines 23-36) and teaches that forming the container walls with oblique edges, such that the front wall of the tray is low with the front wall of the lid being longer to compensate, makes the container product easier for a user to grasp (col 1 lines 23-29).  It would have been obvious to one of ordinary skill in the art to modify the structure of Bernstein with the teachings of D’Amato so that the first plurality of side walls, other than the first connection side wall and the first front side wall, are formed with a height decreasing from the first connection side wall to the first front side wall; and the second plurality of side walls, other than the second connection side wall and the second front side wall, are formed with a height increasing from the second connection side wall to the second front side wall as taught by D’Amato with the motivation of providing the user greater accessibility to the contents.
Regarding claim 13, Fitzwater is modified with slanting walls as taught by D’Amato, and D’Amato teaches a height of the side walls of the first plurality of side walls and the second plurality of side walls between the respective connection side walls and the front side walls continuously decreases or increases (Fig. 2).
Regarding claim 17, Fitzwater does not teach the pivoting connection is formed by a central, substantially wave-shaped cutting line and laterally adjacent third fold lines.  D’Amato teaches an analogous container for food and teaches forming a pivoting connection using a central, substantially wave-shaped cutting line 48 and laterally adjacent third fold lines (Fig. 3).  It would have been obvious to one of ordinary skill in the art to modify the structure of Bernstein to use the pivoting connection of D’Amato with the motivation of design preference as it constitutes a simple substitution to a known alternative pivoting connection structure to provide a predictable result.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzwater (US 8,523,049 B2) as applied to claim 11 above, and further in view of Yocum (US 2008/0110996 A1).  Fitzwater does not teach rounded sidewalls.  Yocum teaches an analogous clamshell container and teaches a top wall 70 is connected to the side walls 72 by rounded connecting sections 82 (Fig. 2B) to form a container with an smaller inside volume that closely matches the product (0009) as it provides better heat loss prevention compared to flat wall containers (0008) and it would have been obvious to one of ordinary skill in the art to further modify the structure of Fitzwater for that purpose.

Response to Arguments
Applicant’s arguments, see Remarks pgs. 12-13, filed 02/23/2022, with respect to the rejections of claims 1-10 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bernstein (US 5,816,485) in view of D’Amato (US 7,431,198 B2) in view of Forbes (US 4,763,832).  
Applicant’s arguments, see Remarks pgs. 11-12, filed 02/23/2022, with respect to the rejections) of claims 11-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Sorenson (US 5,205,476) in view of Fitzwater (US 8,523,049 B2), and a new ground of rejection is made in view of Fitzwater (US 8,523,049 B2).  The examiner also applies a new rejection under 35 USC 112.  Accordingly, this action is made non-final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734         

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734